            EXHIBIT A




Case 2:20-cv-01785-BHL Filed 12/11/20 Page 1 of 3 Document 132-1
            Case 2020CV007092       Document 101       Filed 12-11-2020        Page 1 of 2
                                                                                               FILED
                                                                                               12-11-2020
                                                                                               John Barrett
                                                                                               Clerk of Circuit Court
DATE SIGNED: December 11, 2020                                                                 2020CV007092

                   Electronically signed by Judge Stephen A. Simanek
                                    Circuit Court Judge




       STATE OF WISCONSIN             CIRCUIT COURT           MILWAUKEE COUNTY


       DONALD J. TRUMP, MICHAEL R. PENCE, et al.

                      Plaintiffs/Appellants,                 Milwaukee County Case No.: 2020CV7092
       v.                                                    Dane County Case No.: 2020CV2514

       JOSEPH R. BIDEN, KAMALA D. HARRIS, et al.

                      Defendants/Appellees,




                                                FINAL ORDER



               The matter having come before the Court, Reserve Judge Stephen A. Simanek, on December

       11, 2020 on Plaintiffs’ Motion for Judgment on their appeal under Wis. Stat. § 9.01(6) from the final

       recount determinations of the Dane County Board of Canvassers and Milwaukee County Elections

       Commission, the Court having considered the submissions by all parties, and having heard oral

       argument from all parties;

               IT IS HEREBY ORDERED:

               For the reasons set forth on the record, which are incorporated herein by reference,

       incorporating pages 1-30 of the Joint Proposed Findings of Fact and Conclusions of Law by Joseph

       R. Biden, Kamala D. Harris, the Dane County Defendants and the Milwaukee County Defendants




               Case 2:20-cv-01785-BHL Filed 12/11/20 Page 2 of 3 Document 132-1
   Case 2020CV007092      Document 101       Filed 12-11-2020       Page 2 of 2




(Doc. 89) as the Court’s findings of fact and conclusions of law, and pursuant to Wis. Stat.

§ 9.01(8)(a), the determinations of the Dane County Board of Canvassers and Milwaukee County

Elections Commission under review are AFFIRMED.

      Costs will be taxed in favor of Respondents pursuant to Wis. Stat. § 9.01(7)(b).



      THIS IS A FINAL ORDER FOR PURPOSES OF APPEAL.




       Case 2:20-cv-01785-BHL Filed 12/11/20 Page 3 of 3 Document 132-1
